DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final action on the merits of application 17/112181, claims 1-20 are pending.   Examiner’s previous indication of allowability of claims 7, 9 and 16 is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 8, 10, 12 - 14 and 16-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Vierk 2011/0155530
Regarding claim 1 Vierk shows:  A shifting system for a vehicle transmission comprising; 
an input member 24 extending along an axis (26) between a first end and a second end spaced from the first end, with said input member rotatable about said axis; 
a disconnect 36 coupled to said input member and moveable between a first disconnect position (Fig 5) and a second disconnect position; 

a shifting assembly (Fig 6) to selectively rotationally couple said input member and said output member, said shifting assembly comprising; 
an input hub 28 coupled to said input member, with said input hub having a disconnectable component 52 engageable with said disconnect 36 and extending along said axis (having axial extent), where said disconnectable component 52 of said input hub is disengaged (Fig 5) from said disconnect when said disconnect is in said first disconnect position and where said disconnectable component of said input hub is engaged with said disconnect when said disconnect is in said second disconnect position (paragraphs 0021 and 0025), and with said input hub having a clutch engagement component 30 extending radially away from said axis; 
a plurality of clutch plates (38, 42 paragraph 0021) coupled to said clutch engagement component of said input hub, with said plurality of clutch plates moveable between an engaged position (paragraph 0021, 0025) where said plurality of clutch plates are engaged with one another, and a disengaged position (Fig 5) where said plurality of clutch plates are disengaged from one another; 
a biasing member 56 coupled (to 42 and during engagement to 38) to said plurality of clutch plates to bias said plurality of clutch plates toward (arrows in Fig 5) said engaged position; 
an apply plate 54 coupled to said biasing member, with said apply plate moveable between a first plate position where said plurality of clutch plates are in said engaged position (paragraph 0021, 0025), and a second plate position (Fig 5) where said apply 
a clutch plate carrier (spline on 32) coupled to said plurality of clutch plates and to said output member 32 to transmit torque from said clutch engagement component of said input hub through said plurality of clutch plates and said clutch plate carrier to said output member.

Regarding claim 2 said apply plate 54 and said disconnect 36 are moveable independent of one another (the plate and disconnect are movable independently as broadly claimed and 54 moves independently of disconnect initially from the position in Fig 5 until it connects with 46).

Regarding claim 4 said input member 24 is rotationally coupled to said output member when said disconnect is in said second disconnect position (engaged) and said apply plate is in said first plate position (engaged) End paragraph 0025.

Regarding claim 5 said input member 24 is rotationally decoupled from said output member 32 when said disconnect is in said first disconnect position (disengaged) and/or when said apply plate is in said second plate position (Fig 5). Start of paragraph 0025

Regarding claim 7 said shifting assembly further comprises an intermediate apply plate 62 coupled to said apply plate 54 such that said apply plate is disposed between said intermediate apply plate 62 and said biasing member 56, with said apply plate 

Regarding claim 8 wherein said shifting assembly further includes a support ring 72 disposed (radially and in drive line) between said biasing member 56 and said clutch engagement component 30 to support (axially) said plurality of clutch plates.  

Regarding claim 10 said clutch engagement component 30 of said input hub is spaced from said biasing member 56 and said clutch plate carrier (spline of 32) along said axis (interpreted to mean spaced somewhere ‘along said axis’)
such that said biasing member 56 is disposed (radially) between said clutch engagement member 30 of said input hub and said clutch plate carrier (spline of 32).

Regarding claim 12 said output member 32 is spaced from said input member 24 along said axis.    Examiner notes that this wording does not necessarily mean the shafts are axially spaced, and could mean that they are spaced radially from each other somewhere along said axis.

Regarding claim 13 said output member 32 is radially spaced from and disposed about said input member 12. 


an input hub 28 configured to be coupled to the input member, and having a disconnectable component 52 configured to be coupled to the disconnect 36 and extending along an axis, with said disconnectable component configured to be selectively engaged by the disconnect 28, and with said input hub having a clutch engagement component 30 extending radially away from said axis; 
a plurality of clutch plates (38, paragraph 0021) coupled to said clutch engagement component of said input hub with said plurality of clutch plates moveable between an engaged position (Paragraph 0021) where said plurality of clutch plates are engaged with one another, and a disengaged position (Fig 5) where said plurality of clutch plates are disengaged from one another; 
a biasing member 56 coupled (at least at engagement) to said plurality of clutch plates to bias (with 72) said plurality of clutch plates toward said engaged position; 
an apply plate (54) coupled to said biasing member, with said apply plate moveable between a first plate position (paragraph 0025) where said plurality of clutch plates are in said engaged position, and a second plate position (Fig 5) where said apply plate is engaged with said biasing member and said plurality of clutch plates are in said disengaged position; and 
a clutch plate carrier (spline on 32) coupled to said plurality of clutch plates and to said output member 32 to transmit torque from said clutch engagement component 30 of 

Regarding claim 16 said shifting assembly further comprises and intermediate plate 62 coupled to said apply plate 54 such that said apply plate is disposed between said intermediate apply plate 62 and said biasing member 56, with said apply plate contactable by said intermediate plate in said first plate position to engage said plurality of clutch plates. 

Regarding claim 17 wherein said shifting assembly further includes a support ring 72 disposed (radially) between said biasing member 56 and said clutch engagement component 30 to support (axially) said plurality of clutch plates. 

Regarding claim 18 Vierk shows: A method of operating a shifting system, the shifting system comprising an input member 24 extending along an axis 26 between a first end and a second end spaced from the first end, with the input member rotatable about the axis, a disconnect 46 coupled to the input member, an output member 32 spaced (radially) from the input member along the axis, the output member selectively rotatable with the input member about the axis; and a shifting assembly (Fig 5 and 6) to selectively rotationally couple the input member and the output member, the shifting assembly comprising; an input hub 28 coupled to the input member, with the input hub having a disconnectable component 50 coupled to the disconnect and extending along the axis (having axial extent), and with the input hub having a clutch engagement 
disengaging the plurality of clutch plates by moving the apply plate from the first plate position where the plurality of clutch plates are in an engaged position where the plurality of clutch plates are engaged with one another, to the second plate position (Fig 5) where the apply plate is engaged with the biasing member 56 and the plurality of clutch plates are in a disengaged position where the plurality of clutch plates are disengaged from one another (paragraph 0025 in reverse); 
engaging the disconnect 46 by moving the disconnect from a first disconnect position where the disconnectable component 50 of the input hub is disengaged (Fig 5) from the disconnect to a second disconnect position where the disconnectable component of the input hub is engaged with the disconnect when the disconnect is in the second disconnect position (Paragraph 0025), and 
reengaging the plurality of clutch plates by moving the apply plate 54 from the second plate position where the plurality of clutch plates is in the disengaged position (Fig 5) to the first plate position where the plurality of clutch plates is in the engaged position (paragraph 0025).

Regarding claim 19 the step of disengaging the plurality of clutch plates (38, 42 paragraph 0021) precedes the step of engaging the disconnect 28 to prevent the input member and the output member from rotationally coupling through the disconnect.  (Fig 5 shows the disengaging (of 34) has preceded and the step of engaging the disconnect will occur next and this will prevent the output member 32 from rotationally coupling through the disconnect as claimed.  paragraph 0025)

Regarding claim 20 the step of engaging the disconnect 46 precedes the step of reengaging the plurality of clutch plates (38, 42) to allow the input member and the output member to rotationally couple smoothly through the engagement of the plurality of clutch plates. (paragraphs 0021, 0025)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vierk 2011/0155530 as applied to claim 1 and further in view of Ellengerger FR2604228 previously applied.

Regarding claim 11 in Vierk the springs 56 appears to be coil springs, however in a  clutch arrangement with friction clutch 2 and disconnect 15 Ellenberger shows a Bellville spring 8.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to replace the coil spring biasing member of Vierk with a Belleville spring as taught in Ellenberger as these are well known alternative springs to use in clutch arrangements.

Response to Arguments
Applicant’s arguments, see remarks, filed 10/29/2021, with respect to the rejection(s) of claim(s) under Mordukovich have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vierk 2011/0155530.

Allowable Subject Matter
Claims 3, 6, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Thursday, Friday 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A MANLEY/Primary Examiner, Art Unit 3659